PD-0077-15
                                                    COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                    Transmitted 5/22/2015 5:40:52 PM
May 26, 2015
                                                      Accepted 5/26/2015 8:26:19 AM
                                                                      ABEL ACOSTA
                           No. PD-0077-15                                     CLERK

                 IN THE COURT OF CRIMINAL APPEALS

                      OF THE STATE OF TEXAS


  STEVEN COLE,                                            Appellant

  V.

  STATE OF TEXAS,                                          Appellee



                       Appeal from Gregg County



                              * * * * *

               STATE’S MOTION TO EXTEND TIME FOR

                 FILING ITS BRIEF ON THE MERITS

                              * * * * *

                            Lisa C. McMinn
                       State Prosecuting Attorney
                         Bar I.D. No. 13803300


                            P. O. Box 13046
                          Austin, Texas 78711
                       information@spa.texas.gov
                       512/463-1660 (Telephone)
                           512/463-5724 (Fax)
                                   No. PD-0077-15

                    IN THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS


STEVEN COLE,                                                                 Appellant

V.

STATE OF TEXAS,                                                               Appellee

                                      * * * * *


                  STATE’S MOTION TO EXTEND TIME FOR

                      FILING ITS BRIEF ON THE MERITS

                                      * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Pursuant to the Rules of Appellate Procedure, the State moves this Honorable

Court to extend the time for filing its Brief on the Merits in this case to and including

the 5th day of June, 2015. This Court granted the State’s petition for discretionary

review on April 22, 2015, and the deadline for filing the State’s brief is May, 22, 2015.

      The State is unable to file its petition by the deadline for the following reasons:

Counsel spoke at a judicial conference in Dallas on May 15, 2015, presented oral

argument to this Court in Peraza v. State, No. PD-0100-15 & 0101-15 on May 20,

2015, and filed the State’s brief in Leming v. State, No. PD-0072-15 on May 20, 2015.
      WHEREFORE, the State prays that its motion to extend the time for filing its

Brief on the Merits until June 5, 2015, be granted.



                                             Respectfully submitted,



                                             /s/ Lisa C. McMinn
                                              Lisa C. McMinn
                                             State Prosecuting Attorney
                                             Bar I.D. No. 13803300

                                             P.O. Box 13046
                                             Austin, Texas 78701
                                             information@spa.texas.gov
                                             512/463-1660 (Telephone)
                                             512-463-5724 (Fax)
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its Brief

on the Merits has been e-served or e-mailed on this the 22nd day of May, 2015 to:

Zan Colson Brown
Assistant District Attorney
101 East Methvin, Suite 333
Longview, Texas, 75601
zan.brown@co.gregg.tx.us

Ebb Mobley
P.O. Box 2309
Longview, Texas 75606
ebbmob@aol.com




                                             /s/ Lisa C. McMinn
                                             Lisa C. McMinn
                                             State Prosecuting Attorney